DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US PGPub 2015/0163958) in view of Tobita (US PGPub No. 2002/0197923), Nakatani (US Patent No. 7,038,310) and Miyashita (US PGPub No. 2013/0241046).
Regarding claim 1, Oguma (Fig. 5) discloses heat radiation device comprising:
a heat generator (electronic component 13);
a heat radiator (electromagnetic shielding case 11); and
a heat conductive sheet (thermally conductive curable resin composition 14) attached in a sandwiched manner between the heat generator (13) and the heat radiator (11),
wherein the heat conductive sheet (14) contains a first thermoplastic resin that is solid at normal temperature and normal pressure (resin powder such as PVC powder, see paragraph 0047 of Oguma; and PVC is known thermoplastic and a solid at 23°C and 1 atm, pursuant to the definition of “normal temperature and normal pressure” in paragraph 0040, lines 17-18 of applicant’s specification), a second thermoplastic resin that is liquid at normal temperature and normal pressure (acrylic resins, see paragraph 0034, and acrylic is known thermoplastic; viscosity is measured in an atmosphere of 23°C, paragraph 0111. This indicates the resin is liquid in normal temperature and normal pressure) and a particulate carbon material (graphite may be used as a thermal conductive filler, see paragraph 0038; and is in a particle form, paragraph 0044),
an Asker C hardness of the heat conductive sheet is more than 60 (the asker C hardness of the cured product may be as high as 90, paragraph 0052), and
an area of a sandwiched surface of the heat conductive sheet is smaller than an area of an attached surface of the heat generator and the heat radiator (see the width of the sheet 14 in Fig. 5 on its top end and bottom end having sandwiched surface is smaller than the top surface of the component 13 and bottom surface of the case 11).
Oguma fails to disclose a content of the first thermoplastic resin is 30 mass% or more and 80 mass% or less with respect to a total content of the first thermoplastic resin and the second thermoplastic resin in the heat conductive sheet,
a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more;
an Asker C hardness of the heat conductive sheet at 25 °C is more than 60 (Oguma is silent of the temperature when the hardness is measured); and
an attached surface of at least one of the heat generator and the heat radiator has a surface irregularity of more than 5 μm and 50 μm or less, and
the surface irregularity shape of the heat generator is convexity.
Oguma (paragraph 0041) further discloses that the thermal conductive filler may have a volume ratio of 25%-90% of the total composition to provide sufficient thermal conductivity and preventing excessive viscous composition. The volume percentage may be translate to mass percentage by considering the specific gravity of the material portion (see paragraph 0042 and the equation). Since the first thermoplastic resin (or resin powder in Oguma) is also in powdery form, it is understood that the thermal conductivity and the viscosity of the composition varies as a result. Thus, the mass percentage of the first thermoplastic resin with respect to a total content of the first thermoplastic resin and the second thermoplastic resin is a result effective variable. One of ordinary skill in the art would perform routine experimentation including the claimed mass ratio to tweak and balance a required thermal conductivity and viscosity of a resultant composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a content of the first thermoplastic resin is 30 mass% or more and 80 mass% or less with respect to a total content of the first thermoplastic resin and the second thermoplastic resin in the heat conductive sheet in Oguma through routine optimization for an optimum value for thermal conductivity and viscosity of a resultant composition.
Tobita (table 1) discloses a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more (Ex.1, 18.7 W/m-K). This can be done by aligning and orienting the carbon powders under a magnetic field in a Z-axis direction (see paragraph 0106). Therefore, one of ordinary skill in the art can make a thermal conductive resin to have a heat conductivity in a thickness direction 15 W/m-K or more by aligning the carbon powders in z direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disclose a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more in Oguma as taught by Tobita in order to increase heat transfer through the heat conductive sheet.
It is understood that the measurement of hardness varies as a function of temperature. Although Oguma fails to recite the temperature when the hardness is measured, the article, “How to use a Durometer” from Hoto instruments, indicates that the testing of the hardness requires maintaining sample temperature at 23°C± 2°C. It is evident that the measurement of hardness in 25°C is a standard temperature to measure the hardness. Therefore it is understood that the measured Asker C hardness in Oguma may be performed in 25°C, which is performed in an acceptable range as suggested in the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an Asker C hardness of the heat conductive sheet at 25 °C is more than 60 in Oguma in order to obtain an accurate hardness value.
Nakatani discloses an attached surface of at least one of the heat generator and the heat radiator has a surface irregularity of more than 5 μm and 50 μm or less (see col. 8 lines 48-63 and col. 10, lines 48-52, the metal heat sink 306 can be roughened to obtain surface roughness Rz to improve bonding with insulating layer 307 through anchoring effect. The surface roughness is measured with respected to the height and depth of peaks and valleys), the surface irregularity shape of the heat generator is convexity (the peaks of the surface roughness is the convexity).
Miyashita discloses the surface of a ceramic substrate 2 that is made of aluminum oxide (paragraph 0039) may be roughened (paragraph 0102) to obtain a surface roughness for proper adhesive property with the resin layer (paragraph 0053).
Since the electromagnetic shielding case 11 is made of metal (see paragraphs 0062-0063 of Oguma) and the electronic component 13 is made of alumina (paragraph 0103 of Oguma), the surface roughening on a surface contact of the shielding case 11 and the electronic component 13 may be provided in view of the teachings of Nakatani and Miyashita.
Further, Nakatani further discloses roughening the surface increases bonding strength, and Miyashita further discloses surface roughness cannot be too small for sufficient anchoring effects. Therefore the surface irregularity or roughness is a result effective variable which determines the anchoring effects of the interface surfaces so that the thermal interface material may retain on the surface of contact. Nakatani discloses the range of the surface roughness is 2 μm and 20 μm. Reciting surface irregularity or roughness is not novel because one of ordinary skill in the art would perform routine experimentation including the cited range of the surface irregularity for optimum result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an attached surface of at least one of the heat generator and the heat radiator has a surface irregularity of more than 5 μm and 50 μm or less, and the surface irregularity shape of the heat generator is convexity in Oguma as taught by Nakatani in order to improve bonding of the electromagnetic shielding case 11 and electronic component 13 onto the thermal conductive resin 14 through anchoring effect, and in a roughness range as recited through routine optimization.
Regarding claim 3, Oguma as modified further discloses wherein a thickness of the heat conductive sheet is 2.0 mm or less (as shown in Fig. 2, the thickness of between case 11 and component 13 is 1.4-1.05=0.35mm).
Regarding claim 8, Oguma as modified further discloses wherein the Asker C hardness of the heat conductive sheet at 25 °C is 68 or more (Oguma as modified has the asker C hardness of the cured product may be as high as 90, paragraph 0052).
Regarding claim 9, Oguma as modified further discloses wherein an attached surface of the heat generator has a surface irregularity of 25 μm or more and 35 μm or less (see rejection above for the surface roughness being result effective and one skilled in the art would perform routine experimentation including the cited range of the surface irregularity for optimum anchoring effect).
Regarding claim 11, Oguma as modified further discloses wherein when a surface irregularity of an attached surface of the heat generator is A μm and a thickness of the heat conductive sheet is B μm, A/B is 4/30 or less.
(the thickness of the resin composition 14 is 1.40mm-1.05mm=0.35mm or 350μm, when the surface roughness is 5 μm, the ratio is 5/350=0.014 which is less than 4/30=0.133)
Regarding claim 12, Oguma as modified further discloses wherein A/B is 1/130 or more (the ratio in claim 11 is 0.014 which is more than 1/130=0.0077).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 2015/0163958) and Tobita (US PGPub No. 2002/0197923), Nakatani (US Patent No. 7,038,310) and Miyashita (US PGPub No. 2013/0241046) as applied to claim 1 above, and further in view of Ouderkirk (US PGPub No. 2015/0303129).
Regarding claim 4, Oguma as modified fails to disclose wherein a proportion of the area of the sandwiched surface of the heat conductive sheet to the area of the attached surface of the heat generator and the heat radiator is 10 % or more and 70 % or less.
Ouderkirk (Fig. 3a and 3b) discloses when an identical force F is applied on a uniform TIM 220 and segmented TIM 240, the segmented TIM 240 has a shorter thickness t2 compared to a thickness t3 of the uniform TIM 220. This indicates a smaller sandwiched surface of a TIM results an easier compression which can further reduce the thickness, and, as a result, the heat transfer efficiency can be increase in virtue of the reduced thickness (paragraph 0037 of Ouderkirk). Therefore the recited percentage of the sandwiched area to the attached area is a result effective variable which determines the surface area for heat conduction, and the compressibility of the thermal interface material which determines the thickness as mentioned.
No precise percentage of the sandwiched area with respected to the attached area of the heat generator and the heat radiator is given, one of ordinary skill in the art would perform routine experimentation including the cited percentage range of the sandwiched area to the attached area for optimum surface area and thickness for heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disclose wherein a proportion of the area of the sandwiched surface of the heat conductive sheet to the area of the attached surface of the heat generator and the heat radiator is 10 % or more and 70 % or less in Oguma as taught by Ouderkirk through routine experimentation.
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that none of Nakatani or Miyashita disclose that the shape of surface irregularity is convexity, it is noted that the peak in the roughened surface, in col. 8, lines 48-63 of Nakatani, is the convexity recited in claim 1. Furthermore, regarding the measurement for determining the shape being convexity, since every measurement point is arbitrary, the apex of the peak has the height more than the two lower sides of the peak. Thus, Nakatani discloses that the surface roughness shape is convexity as recited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763      

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763